Atkinson, J.
In an action on a promissory note the defendant filed a plea that it was without consideration. On the trial testimony was submitted tending to show that the plaintiff, having an option to buy a sawmill for $350, sold the mill to the defendant for $600, and directed the owner to execute a written bill of sale directly to the defendant. The bill of sale was introduced, which recited a consideration of $350. There was also testimony to the effect that the note in suit was in part payment of the $600 above mentioned. The defendant submitted evidence tending to show that he bought directly from the owner, and was to pay only $350 for the mill, which sum had been paid, and that he signed the note under an alleged misapprehension. Held:
1. Parol evidence of the contract of sale between plaintiff and defendant was admissible over the objection that it tended to vary the terms of the bill of sale.
2. The only plea was that of failure of consideration. Parol evidence tha t the plaintiff sold the mill to the defendant for $600 was not objectionable on the ground that the contract of sale was not in writing.
3. Where the defendant submitted testimony that the value of the mill was only $350, it was competent to show its original cost as bearing on the present value.
4. The charge was adjusted to the facts of the case. Other grounds of the motion for new trial are without merit. The evidence was sufficient to support the verdict. Judgment affirmed.

All the Justices concur.